     Case 2:19-cv-01872-RFB-BNW Document 47 Filed 05/27/21 Page 1 of 5



     Brian D. Nettles
 1 Nevada Bar No. 7462
     NETTLES MORRIS, Law Firm
 2 1389 Galleria Drive, Ste 200
     Henderson, NV 89014
 3 Telephone: (702) 434-8282
     Email: brian@nettlesmorris.com
 4

 5 Gregory D. Rueb (CA SBN 154589)
     Dalimonte Rueb Stoller, LLP
 6 515 S Figueroa St, Ste 1550

 7 Los Angeles, CA 90071
     Telephone: (949) 375-6843
 8 Email: greg@drlawllp.com

 9

10                       IN THE UNITED STATES DISTRICT COURT
11                             FOR THE DISTRICT OF NEVADA
12
       LYNN MARIE HRNCIAR,                                  Case No. 2:19-cv-01872-RFB-EJY
13
                 Plaintiff,
14
                                                            STIPULATION AND ORDER TO
15               v                                          EXTEND STAY OF DISCOVERY
                                                           AND ALL PRETRIAL DEADLINES
16     C R BARD INCORPORATED, et al                             (FOURTH REQUEST)
17
                 Defendants,
18

19

20          Plaintiff Lynn Marie Hrnciar and Defendants C. R. Bard, Inc. and Bard Peripheral

21 Vascular, Inc. (“Defendants” and collectively with Plaintiff, the “Parties”), pursuant to Fed. R.

22 Civ. P. 26(c) and (d) and LR IA 6-1, respectfully request that this Court temporarily stay discovery

23 and all pretrial deadlines, as set forth in the revised Discovery Plan (Dkt. 43), until June 28, 2021

24 while the Parties finalize settlement. In support thereof, the Parties state as follows:

25          1.       This case was part of the Multi-District Litigation proceeding In re: Bard IVC

26 Filters Product Liability Litigation, pending before Senior Judge David Campbell of the District

27 of Arizona.

28
     Case 2:19-cv-01872-RFB-BNW Document 47 Filed 05/27/21 Page 2 of 5




 1          2.     Plaintiff alleges experiencing complications following the implantation of a Bard
 2 Inferior Vena Cava (“IVC”) filter, a prescription medical device. She has asserted three strict

 3 products liability counts (manufacturing defect, information defect (failure to warn) and design

 4 defect), six negligence counts (design, manufacture, failure to recall/retrofit, failure to warn,

 5 negligent misrepresentation and negligence per se), two breach of warranty counts (express and

 6 implied), two counts sounding in fraud (fraudulent misrepresentation and fraudulent concealment),

 7 an unfair and deceptive trade practices count, and a claim for punitive damages.

 8          3.     Defendants deny Plaintiff’s allegations.
 9          4.     After four years, the completion of general issue discovery, and the conduct of three
10 bellwether trials, Judge Campbell ordered that cases, which were not settled or were not close to

11 settling, be transferred or remanded to the appropriate jurisdictions around the country for case-

12 specific discovery and trial. As a part of that process, he established a “track” system, wherein

13 certain cases were placed on tracks either to finalize settlement paperwork, continue settlement

14 negotiations, or be remanded or transferred.

15          5.     This case was transferred to this Court on March 12, 2019 because at the time it
16 was not close to settling. But, since that date, the Parties have engaged in further

17 settlement discussions and have reached a global settlement in principle of this and other cases

18 involving Bard Inferior Vena Cava filters that have been filed across the nation, and a settlement

19 agreement is in place. The Parties have been working diligently and in good faith to finalize all

20 terms and payments pursuant to that settlement.

21          6.     The Parties report that they continue to work diligently toward finalizing the
22 settlement by working to obtain releases and resolve liens, but due to complexity and volume, they

23 anticipate that completion of the settlement process will take approximately 30 days. Accordingly,

24 the Parties request a 30-day extension of the stay in this matter.

25          7.     The Parties are waiting on final paperwork from this Plaintiff and many others, to
26 complete the settlement process.

27

28
                                                    -2-
     Case 2:19-cv-01872-RFB-BNW Document 47 Filed 05/27/21 Page 3 of 5




 1          8.      Neither party will be prejudiced by this extension and this will prevent unnecessary
 2 expenditures of the Parties and of judicial resources.

 3          9.      Accordingly, the Parties request that this Court issue an order staying discovery and
 4 pretrial deadlines until June 28, 2021 to allow the Parties time to finalize settlement. This will

 5 prevent unnecessary expenditures of the Parties and judicial resources as well as place this case on

 6 a similar “track” as the MDL cases Judge Campbell determined should continue settlement

 7 dialogue.

 8          10.     A district court has broad discretion over pretrial discovery rulings. Crawford-El
 9 v. Britton, 523 U.S. 574, 598 (1998); accord Republic of Ecuador v. Hinchee, 741 F.3d 1185,

10 1188-89 (11th Cir. 2013); Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating & Air-

11 Conditioning Eng’rs, Inc., 755 F.3d 832, 837 (7th Cir. 2014); see also Cook v. Kartridg Pak Co.,

12 840 F.2d 602, 604 (8th Cir. 1988) (“A district court must be free to use and control pretrial

13 procedure in furtherance of the orderly administration of justice.”).

14          11.     Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may limit the scope
15 of discovery or control its sequence. Britton, 523 U.S. at 598. Although settlement negotiations

16 do not automatically excuse a party from its discovery obligations, the parties can seek a stay prior

17 to the cutoff date. Sofo v. Pan-Am. Life Ins. Co., 13 F.3d 239, 242 (7th Cir. 1994); see also, Wichita

18 Falls Office Assocs. v. Banc One Corp., 978 F.2d 915, 918 (5th Cir. 1993) (finding that a “trial

19 judge’s decision to curtail discovery is granted great deference,” and noting that the discovery had

20 been pushed back a number of times because of pending settlement negotiations).

21          12.     Facilitating the efforts of parties to resolve their disputes weighs in favor of granting
22 a stay. In Coker v. Dowd, 2:13-cv-0994-JCM-NJK, 2013 U.S. Dist. LEXIS 201845, at *2-3 (D.

23 Nev. July 8, 2013), the parties requested a 60-day stay to facilitate ongoing settlement negotiations

24 and permit them to mediate global settlement. The Court granted the stay, finding the parties

25 would be prejudiced if required to move forward with discovery at that time and a stay would

26 potentially prevent an unnecessary complication in the case. Id. at *3. Here, the Parties have

27 reached a settlement in principle.

28
                                                      -3-
     Case 2:19-cv-01872-RFB-BNW Document 47 Filed 05/27/21 Page 4 of 5




 1          13.    The Parties agree that the relief sought herein is necessary to handle the case in the
 2 most economical fashion and to ensure that the Court’s time and resources are not expended on a

 3 matter that may not remain on its docket, yet will allow sufficient time to finalize settlement in

 4 this matter.

 5          WHEREFORE, Plaintiff and Defendants respectfully request the Court’s approval of this
 6 stipulation to stay discovery and all pretrial deadlines until June 28, 2021 to allow the Parties to

 7 finalize settlement.

 8          IT IS SO STIPULATED.
 9          Dated this 27th day of May 2021.
10
       DALIMONTE RUEB STOLLER, LLP                        GREENBERG TRAURIG, LLP
11

12     By: /s/ Gregory D. Rueb                            By: /s/ Eric W. Swanis
           GREGORY D. RUEB, ESQ.                              ERIC W. SWANIS, ESQ.
13         515 S. Figuera Street, Suite 1550                  Nevada Bar No. 6840
14         Los Angeles, California 90071                      10845 Griffith Peak Drive
           greg@drlawllp.com                                  Suite 600
15                                                            Las Vegas, Nevada 89135
            Brian D. Nettles, Esq.
16
            Nevada Bar No. 7462                                  CHRISTOPHER J. NEUMANN,
17          NETTLES MORRIS                                       ESQ.
            1389 Galleria Drive Suite 200                        MATTHEW L. CROCKETT, ESQ.
18          Henderson, Nevada 89014                              GREENBERG TRAURIG, LLP
19          Brian@nettlesmorris.com                              1144 15th Street, Suite 3300
                                                                 Denver, Colorado 80202
20          Counsel for Plaintiff                                Email: neumannc@gtlaw.com
                                                                        crockettm@gtlaw.com
21

22                                                               Counsel for Defendants
23                                                        IT IS SO ORDERED.
24
            Dated :this
                    June____ of _____________, 2021.
                          2, 2021.
25
                                                          _________________________________
26
                                                          Brenda Weksler
27                                                        United States Magistrate Judge
28
                                                    -4-
